Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 09/01/2021. No claims have been added. No claims have been canceled. No claims have been amended. Claims 1-20 are still pending in this application. 

Claim Rejections - 35 USC § 103
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flannery et al. (Pub. No.: 2015/0350445 A1) in view of Joyce et al. (US PAT # 7,406,515 B1) and further in Hosabettu et al. (Pub. No.: 2016/0274656 A1). 

Regarding claims 1 and 11, Flannery teaches a method and apparatus for routing user communications to one of a plurality of agents for a contact center, each of the plurality of agents operating an agent system of a plurality of agent systems capable of communicating in a first mode and 

receiving a communication in a first mode directed to the contact center from a first user system operated by a first user [0060 and 0069];

determining a likelihood that, at a time after the communication is established with an agent system, the communication will change from the first mode to a second mode [0075, 0091 and 0008];

establishing the communication in the first mode between the first user system and a first agent system of the plurality of agent systems that is operated by the first agent[0080 and 0085].

Flannery features are addressed in the rejection of claims 1 and 11. Flannery does not specifically teach “identifying a first agent of the plurality of agents for handling the communication based on skill levels of the first agent for handling communications in the first mode and the second mode”.  
However, Joyce teaches in a task queue within a call center an assignment of tasks is based on that’s agent’s relative skill in a particular medium. For example, in such an embodiment, if an email message is to be serviced, the email message is routed to the agent with the highest email-handling skill level (see col. 12, lines 37-39).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of assigning a task to the agent with the 

Although Flannery and Joyce both teach the use of a threshold and Flannery for example relies on determining the likelihood from customer’s profile and prior history [0075 and 91] and not on an assigned threshold. However, neither Flannery nor Joyce specifically set a threshold related to the customer is likely to switch communication mode. 

However, Hosabettu teaches an option may be provided to the user to switch to audio mode (e.g., text-to-speech, voice speech and so forth) if viewability is below a threshold value (see [0029]).  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to assign threshold related to switching from one mode to another mode, as taught by Hosabettu, into the combination of Flannery in view of Joyce in order to improve the accuracy of handling incoming calls/ communications by assigning most qualified agents that are capable of handling different types of communications based on the need arises.   

Regarding claims 2 and 12, the combination of Flannery in view of Joyce teaches wherein determining the likelihood comprises: determining whether previous communications from the first user have changed from the first mode to the second mode [0013 of Flannery].

Regarding claims 3 and 13, the combination of Flannery in view of Joyce teaches wherein determining the likelihood comprises: determining whether previous communications from one or more 

Regarding claims 4 and 14, the combination of Flannery in view of Joyce teaches wherein determining the likelihood comprises: determining a context of the communication; and determining whether previous communications having the same context have changed from the first mode to the second mode [0085 of Flannery].

Regarding claims 5 and 15, the combination of Flannery in view of Joyce teaches wherein identifying the first agent comprises: determining a first skill level in the first mode for each of the plurality of agents; determining a second skill level in the second mode for each of the plurality of agents; and selecting the first agent from the plurality of agents based on the first skill level of the first agent and the second skill level of the first agent satisfying a skill level criteria [0086-0087 of Flannery].

Regarding claims 6 and 16, the combination of Flannery in view of Joyce teaches determining a topic skill level for each agent of the plurality of agents, wherein selecting the first agent is further based on the topic skill level for the first agent satisfying the skill level criteria [0005 of Flannery].

Regarding claims 7 and 17, the combination of Flannery in view of Joyce teaches wherein identifying the first agent comprises: determining that the first agent system has communication channel availability for both the first mode and the second mode [0071 of Flannery].



However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Flannery to allocate communication channel for the second mode when it is being switched to ensure that the second mode will take place and communication will be established.  
In conclusion, the Examiner believes the claimed feature of “reserving a communication channel for the second mode” is obvious within the teaching of Flannery. 

Regarding claims 9 and 19, the combination of Flannery in view of Joyce teaches wherein the first mode comprises chat, voice, or video communications and the second mode comprises a different one of the chat, voice, or video communications than the first mode [0008 of Flannery].

Regarding claims 10 and 20, the combination of Flannery in view of Joyce teaches after establishing the communication, changing the communication from the first mode to the second mode [0008 of Flannery].

Response to Arguments
3.	Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 

 other words, the agent of Flannery is capable of voice communication (first mode) and in Joyce if an email message is to be serviced, the email message is routed to the agent with the highest email-handling skill level (see col. 12, lines 37-39). By combining the teachings of having an agent skilled in a specific communication such as (an email as discussed by Joyce) into the teachings of Flannery, this will result in having the agent of Flannery possessing the skills to communicate in a first mode (i.e., voice) and second mode (i.e., email). Second, Claim 1 does not 

Regarding Applicant’s argument (Page 8 of the Remarks) related to the use of a “threshold”, Hosabettu teaches an option may be provided to the user to switch to audio mode (e.g., text-to-speech, voice speech and so forth) if viewability is below a threshold value (see [0029]). Applicant specifically argues “The threshold in Hosabettu has nothing to do with a likelihood that a communication will end up changing modes (e.g., a likelihood that the threshold Hosabettu does disclose will be satisfied during the communication). As such, the threshold in Hosabettu does not trigger something (e.g., agent selection) in the event that a communication’s likelihood of changing modes satisfies that threshold. Thus, Hosabettu fails to disclose that Flannery and Joyce could” The Examiner respectfully disagrees with Applicant’s argument because the claims does not specifically state that the threshold related to (agent’s selection) as alleged or argued by Applicant. The claims can be interpreted as if a threshold value is met then a communication mode can be switched.

Regarding Applicant’s (Page 9 of the Remarks) that is related to claim 3, even if Flannery does not consider anything regarding other users having similar attributes”. In other words, comparing the user’s attributes to other, Flannery teaches comparing user’s attributes to the same user’s attributes but based on previous communications. The Examiner believes it is obvious within the teaching of Flannery, if the reference (i.e., Flannery) capable of comparing user’s attributes to user’s attributes of previous communication to compare it to other users as well. Such a limitation does not rise the invention to the level of patentability.

Regarding Applicant’s (Page 9 of the Remarks) related to claim 8, Applicant argues that it is not inherent that the reservation of a communication channel is necessary to ensure that the second mode will take a place. The Examiner respectfully disagrees with Applicant’s argument because since Flannery teaches switching from one media capability to a second media capability [0075], the feature of “reserving a communication channel for the second mode” is obvious within the teaching of Flannery. In other words, the limitation might not be inherent within Flannery, however it can obvious since the outcome of switching to a second mode is already established.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652